United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nanticoke, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edwin A. Abrahamsen, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0061
Issued: April 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 14, 2015 appellant, through counsel, filed a timely appeal of a June 3, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.3

1

Appellant, through counsel, filed a timely request for oral argument. By order dated March 3, 2016, the Board
denied her request as her arguments could be adequately addressed in a decision based on a review of the case
record. Order Denying Request for Oral Argument, Docket No. 16-0061 (issued March 3, 2016).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 3, 2015 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to an April 10, 2015 employment incident.
On appeal counsel argues that appellant has established her claim.
FACTUAL HISTORY
On April 11, 2015 appellant, then a 33-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on April 10, 2015 she suffered a seizure while delivering
mail to a home on Church Street and sustained injuries to both shoulders, wrists, and a bruised
lip after she fell face down. The employing establishment controverted the claim. It noted that
appellant failed to call the employing establishment to report that she had fallen.
By letter dated April 23, 2015, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. It noted that the evidence indicated that appellant was injured
as a result of a possible idiopathic or unexplained fall. Therefore further information was
necessary, including information as to whether she struck any object during her fall. Appellant
was advised as to the medical and factual evidence required and afforded 30 days to provide this
information.
In response to OWCP’s request for additional information, the following medical and
factual evidence was received.
The employing establishment submitted an April 25, 2015 investigative memorandum
detailing an interview with two postal customers K.R. and E.R. K.R. stated that on his arrival
home on April 10, 2015 appellant and other individuals were at his home. Appellant informed
him that she had fallen and she appeared dazed. Later that evening she and her husband returned
to inform him that her fall was due to a seizure and seizure medication. In her statement, E.R.
related that when she went outside to get her mail she saw appellant, who might have fallen on
her property, and a male retrieving items from her driveway.
On May 7, 2015 Dr. Jon J. Olenginski, a treating osteopath, diagnosed bilateral shoulder
pain with decreased range of motion due to a fall.
In a May 8, 2015 statement, appellant related that she drove herself to work and was
given a map and directions for her mail route upon her arrival at the employing establishment.
She left the employing establishment and began delivering mail on her assigned route. At the
beginning of her route, appellant called her husband to let him know she had arrived safely and
where she was, as he was to meet her later to pick up her car. The last thing she recalled prior to
passing out was putting mail into a mailbox and then heading down the steps. The next thing
appellant remembered was being in the ambulance on the way to the hospital. She stated that her
husband had found her lying in a driveway on Church Street and called the employing
establishment to notify them.

2

In May 19, 2015 physical therapy notes, Lee Ann Lloyd, a physical therapist, diagnosed
bilateral shoulder pain. Appellant told her that on April 10, 2015 she had a seizure while
delivering mail and fell on both arms.
By decision dated June 3, 2015, OWCP accepted that the alleged incident occurred as
alleged, but denied appellant’s claim because the medical evidence of record failed to establish a
diagnosed medical condition causally related to the April 10, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.11 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,

4

Supra note 2.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
11

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

3

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12
ANALYSIS
Appellant filed a traumatic injury claim alleging bilateral shoulder and wrist injuries, as
well as a bruised lip due to falling face down and having a seizure while delivering mail on
April 10, 2015. OWCP accepted that the April 10, 2015 incident occurred as alleged, but denied
the claim as it found the record contained no diagnosis causally related to the accepted incident.
The issue on appeal is whether the medical evidence contains a diagnosis causally related to the
April 10, 2015 incident.13
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the April 10, 2015 incident.
In support of her claim appellant submitted a May 7, 2015 report from Dr. Olenginski.
He diagnosed bilateral shoulder pain due to a fall. The Board finds that Dr. Olenginski’s
diagnosis of bilateral shoulder pain is a description of a symptom rather than a clear diagnosis of
a medical condition.14 The Board further finds that Dr. Olenginski’s finding of decreased range
of motion is not a firm medical diagnosis. Therefore, Dr. Olenginski’s report is insufficient to
establish a medical diagnosis in connection with the injury.
Appellant also submitted a May 19, 2015 physical therapy note by Ms. Lloyd, a physical
therapist, who diagnosed bilateral shoulder pain. However, records from a physical therapist do
not constitute competent medical opinion evidence in support of causal relationship. A physical
therapist is not considered a physician as defined under FECA.15 Thus, records from the
physical therapist are insufficient to establish the claim.16
On appeal counsel contends that the record contains a February 27, 2015 report from a
treating physician diagnosing a medical condition causally related to a February 16, 2015
employment incident. Initially, the Board notes that the instant case concerns an April 10, 2015
employment incident, not a February 16, 2015 employment incident. In addition, the record does
12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

13

While OWCP initially attempted to develop the evidence relative to the issue of idiopathic fall, it accepted that
the fall remained unexplained. The Board has previously explained that OWCP has the burden to present medical
evidence showing the existence of a personal, nonoccupational pathology. The mere fact that an employee has a
preexisting medical condition is insufficient to establish that a fall is idiopathic. V.B., Docket No. 13-2067 (issued
February 26, 2014); see Steven S. Saleh, 55 ECAB 169 (2003).
14

C.B., Docket No. 09-2027 (issued May 12, 2010); Robert Broom, 55 ECAB 339 (2004). (The Board has
consistently held that pain is a symptom rather than a compensable medical diagnosis).
15

A.C., Docket No. 08-1453 (issued November 18, 2008); James Robinson, Jr., 53 ECAB 417 (2002). Under
FECA, a physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8101(2).
16

David P. Sawchuk, 57 ECAB 316 (2006); Allen C. Hundley, 53 ECAB 551 (2002); Lyle E. Dayberry, 9 ECAB
369 (1998).

4

not contain a February 27, 2015 medical report. Regardless, such report would be irrelevant to
whether appellant sustained a medical condition causally related to an April 10, 2015
employment incident as the record would predate the underlying work incident. As discussed
above, the record contains no medical evidence with a diagnosed condition causally related to
the April 10, 2015 incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to an April 10, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 3, 2015 is affirmed.
Issued: April 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

